DETAILED ACTION

This Office action is in response to papers filed on 13 January 2021.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 13, 2021 has been entered.

Claims 1-3, 6-8, and 10-11 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The rejection of claims 1-3, 6-8, 10 and 11 under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. US 2008/0169013 A1 to Brockel et al. in view of US Patent No. US 6,491,051 B2 to Pierce et al. and further in view of US Patent Application Publication No. US 2011/0066465 to Orfield is withdrawn in light of the amendments made.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. US 6,491,051 B2 to Pierce et al. in view US Patent Application Publication No. US 2011/0066465 A1 to Orfield, and further in view of US Patent Application Publication No. US 2008/0169013 A1 to Brockel et al..
The teaching of the prior art to Pierce et al. (herein after referred to as “Pierce”) is directed to a tent as a self-contained portable shelter.  While the prior art of Orfield is directed to an adaptive control system that monitors and influences physical conditions within an environmental control system within a space and the prior art of Brocket al. (herein after referred to as “Brockel”) teaches of allowing ventilation in a tent structure.  Collectively the references of prior art teach and/or fairly suggest the elements of the instant invention as claimed as stated herein below.

a floor-less portable structure, configured to be placed over an existing surface selected from a group of surfaces comprising an indoor floor, an outdoor floor, and outdoor ground (taught by Pierce in column 3 at line 35 et seq. as “a floor being placed inside the tent, if desired” allowing for the placement of floor base to be decided by the user), the floor-less portable structure comprising a tent made of a fabric material and having an inner volume (taught by Pierce in the abstract wherein it is stated “a fabric covering including a plurality of walls” and in column 1 at line 19 as “fabric walls and multi-section support frames”), wherein the fabric material is not tethered to the surface (as explained by Pierce the construction of the tent is stated in column 1 at line 23 et seq.), the inner volume and the existing surface defining an enclosed personal space for a user (taught by Pierce in column 1 at line16-17 where “the occasional camper” is stated suggesting single users), the personal space having an environment being adaptable to and adjustable by the single user and separate from the external environment outside of the enclosed personal space (throughout the reference Pierce indicates that the tent is a separate structure from other structures and as not being attached to another edifice, even more so by indicating the tent as a portable structure):
a user station disposed within and forming at least a portion of a boundary wall of the inner volume of the portable structure (taught by Orfield in 
an environmental control system for controlling the controlled user environment in the enclosed personal space (taught by Orfield in paragraph [0031] as the environmental control devices, Fig. 1 #110) , the environmental control system configured to be located within the personal space (taught by Orfield in paragraph [0031]) and comprising at least a processor (taught by Orfield in paragraph [0032] as the computer, Fig. 1 #108) embedded within the environmental control system, one internal sensor (taught by Orfield in 
sense a condition at a sensor – (taught by Orfield in paragraph [0029] with the use of environmental or occupant sensors):
(b) compare the sensed condition relative to a user defined input (taught by Orfield in paragraph [0029] as the computer receiving the readings and the user having contact with the sensors):
(c) send control instructions to the environmental units based on any variance between the sensed condition and the user defined input – 
a user operated manual control, separate from the environmental control system, for controlling and adjusting environmental parameters including temperature, humidity, lighting, air quality, air movement, and air filtration – (although the prior arts of Pierce and Orfield in combination teach the elements of the claimed invention, the references of prior art do not address the use of user operated manual controls.  For this reason, the prior art to Brockel is relied upon as in paragraph [0021] inside of a tent a manual controller of a fan is explained.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the above mentioned inventions of Pierce and Orfield with the use of a manual controller so as to allow a user to operate a manual control for environmental parameters without environmental or structural hindrances).
	In reference to claim 2, a system for controlling a user environment is recited as the system comprising:
a floor-less portable structure, configured to be placed over an existing surface selected from a group of surfaces comprising an indoor floor, an outdoor floor, and outdoor ground (taught by Pierce in column 3 at line 35 et seq. as “a floor being placed inside the tent, if desired” allowing for the placement of floor base to be decided by the user), comprising a tent made of a fabric material (taught by Pierce in the abstract wherein it is stated “a fabric covering including a plurality of walls” and in column 1 at line 19 as “fabric walls and multi-section support frames”), wherein the fabric material is not tethered to the surface as explained by Pierce the construction of the tent is stated in column 1 at line 23 et seq.), and having an inner volume defining an enclosed personal space for a user and an outer side (taught by Pierce in column 1 at line16-17 where “the occasional camper” is stated suggesting single users and throughout the reference Pierce indicates that the tent is a separate structure from other structures and as not being attached to another edifice, even more so by indicating the tent as a portable structure with inner and outer sides), the inner volume including:
a user station disposed within the inner volume and forming at least a portion of a barrier defining the enclosed personal space – (taught by Orfield in paragraph [0028] et seq. as the personal space being a cubicle, which is well known in include walls or boundaries, and includes a processor Fig. 1 #108)
at least two sensors, wherein at least one of the sensors is a sound sensor (taught by Orfield in paragraph [0055], where the use of an environmental measurement apparatus that includes a multidisciplinary analyzer with 
at least one external sensor coupled to the main controller (taught by Orfield in paragraph [0033] as the computer connected to the environmental devices and shown in Fig. 1.  Although Pierce teaches of the portable structure the reference of prior art falls short of addressing the use of a computerized processor as a user station and environmental sensors,  for this reason the prior art of Orfield is introduced for teaching the processor and the various sensors; therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the above mentioned reference of Pierce with the inclusion of a user station and sensors as explained by Orfield within the tent type portable structure so as to allow a user to control his/her environment as indicated by Orfield as stated in paragraph [0026]); and 
a manual controller coupled to the main controller to detect user inputs by the main controller and then process and send information to other components to change the user environment within the enclosed personal space, wherein the main controller instructs the at least one port for controlling and adjusting environmental parameters of the user environment including temperature, 
As per claim 3, a method for controlling a portable user environment is claimed with the method comprising the steps of:
locating a floor-less portable structure, configured to be placed over an existing surface selected from a group of surfaces comprising an indoor floor, an outdoor floor, and outdoor ground (taught by Pierce in column 3 at line 35 et seq. as “a floor being placed inside the tent, if desired” allowing for the placement of floor base to be decided by the user), the floor-less portable structure, comprising a tent made of a fabric material and having an inner volume (taught by Pierce in the abstract wherein it is stated “a fabric covering including a plurality of walls” and in column 1 at line 19 as “fabric walls and multi-section support frames”), wherein the the occasional camper” is stated suggesting single users), the personal space having an environment being adaptable to and adjustable by the single user and separate from the external environment outside of the enclosed personal space, at a user space (throughout the reference Pierce indicates that the tent is a separate structure from other structures and as not being attached to another edifice, even more so by indicating the tent as a portable structure);
monitoring a controlled volume and generating first output signal representative of parameters defining the controlled volume, wherein at least one of the parameters is sound – (the monitoring of the parameters and generating an output signal or survey response is taught by Orfield in paragraphs [0032]-[0033] and [0054] and the use of an environmental measurement apparatus that includes a multidisciplinary analyzer with contains a phonometer to measure noise or sound levels is stated in paragraph [0055] and shown in Fig. 7);
monitoring an exterior volume and generating second output signal representative of parameters defining the external volume – (the monitoring of the parameters and generating an output signal or survey response is taught by Orfield in paragraphs [0031]-[0033] and [0054]);
determining, using the first and second output signals, whether desired environmental conditions of the controlled volume have been satisfied – (Orfield teaches the output signals as a survey response which is then used by the computer to control the environment to the users satisfaction as stated in paragraph [0054]);
adjusting an environmental control system for the controlled user environment in the enclosed personal space in response to determining whether desired environmental conditions have been satisfied (taught by Orfield in paragraph [0031] as the environmental control devices, Fig. 1 #110), the environmental control system configured to be located within the personal space (taught by Orfield in paragraph [0031]) and comprising at least a processor embedded within the environmental control system (taught by Orfield in paragraph [0032] as the computer, Fig. 1 #108), one internal sensor (taught by Orfield in paragraph [0011] & Fig. 1 #106) within the portable structure and one external sensor (taught by Orfield in paragraph [0011] as being a sensor in the community space which is external to the personal space), the processor electronically coupled to the at least one internal sensor and at least one external sensor (taught by Orfield in paragraph [0033] as the computer connected to the environmental devices and shown in Fig. 1), and further coupled to an environmental unit and a sound device (taught by Orfield in paragraph [0055], where the use of an environmental measurement apparatus that 
 the processor further configured with user programmable software instructions for controlling and adjusting environmental parameters including temperature, humidity, lighting, air quality, air movement, and air
filtration (the use of software instructions to control the processor is taught by Orfield in paragraphs [0022]-[0023]), where the instructions cause the system to:
(a) sense a condition at a sensor - (taught by Orfield in paragraph [0029] with the use of environmental or occupant sensors):
(b) compare the sensed condition relative to a user defined input - (taught by Orfield in paragraph [0029] as the computer receiving the readings and the user having contact with the sensors):
(c) send control instructions to the environmental units based on any variance between the sensed condition and the user defined input adjusting at least one of the first and second output signals if the desired environmental conditions of the controlled volume have not been met - (taught by Orfield in paragraphs [0030]-[0032] where the  sensors measure the conditions and send them to the computer is stated), it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the above mentioned reference of Pierce with the inclusion of a user station within the tent type 
if the desired environmental conditions are not met, learning from the adjusting of the at least one of the first and second output signals, further comprising: 1) determining again if environmental conditions are met, and 2) creating a new option for the method and performing again the steps of the method until the desired environmental conditions are met – (although the prior arts of Pierce and Orfield in combination teach the elements of the claimed invention, the references of prior art do not address the use of user operated manual controls.  For this reason, the prior art to Brockel is relied upon as in paragraph [0021] inside of a tent a manual controller of a fan is explained.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the above mentioned inventions of Pierce and Orfield with the use of a manual controller so as to allow a user to operate a manual control for environmental parameters without environmental or structural hindrances).
Regarding claim 6, the apparatus of Claim 1 is further limited to include wherein the portable structure is removable from the personal space.  This is taught by Brockel in paragraph [0004] where the tent is indicated as being collapsible. 
With regard to claim 7, the apparatus of Claim 6 is further limited to include wherein the portable structure is a tent. Pierce teaches the use of a tent in the abstract and Brockel teaches it in paragraph [0004]. 


With claim10, the system of Claim 2 is further limited to state wherein one of the main and manual controllers is located inside the inner volume and the other one of the main and manual controllers is located outside the inner volume.  This element of the instant invention is taught by Orfield in paragraph [0031] and by Brockel in paragraph [0027].  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. US 6,491,051 B2 to Pierce et al. in view US Patent Application Publication No. US 2011/0066465 A1 to Orfield, and US Patent Application Publication No. US 2008/0169013 A1 to Brockel et al. as applied to claim 2 above, and further in view of US Patent Application Publication No. US 2017/0291544 A1 to Ishihara et al.
The references of prior art to Pierce, Orfield, and Brockel teach the limitations of the instant invention as claimed and stated above. However, claim 11 recites that in the system of Claim 2, one of the main and manual controllers is portable and is moveable inside and outside the inner volume, and wherein at least one of the sensors is a sleep monitor.  Brockel teaches that the controller is portable and moveable by using a remote control as stated in paragraph [0028] and as is well known that a remote controller is a portable and moveable device.  However, the prior arts fail to particularly teach that one of the sensors is a sleep monitor although the references do teach that the sensors are either environmental or occupant type sensors.  For this reason, the prior art of Ishihara et al. (herein after referred to as “Ishihara”) is introduced. In paragraph [0038], Ishihara 
	 
Response to Arguments
Applicant's arguments filed on January 13, 2021 have been fully considered but they are not persuasive as addressed above in reference to the new rejection. Each of the claimed elements raised by the Applicant have been addressed as stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sheela Rao whose telephone number is (571) 272- 3751. The examiner can normally be reached Monday - Wednesday from 8:00 am to 2:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mohammad Ali, can be reached on (571) 272-4105. The fax number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. It should be noted that status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http:// pair-direct.uspto.gov. Should any questions arise regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SR/Examiner, Art Unit 2119                                                                                                                                                                                                        March 24, 2021

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119